UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011, or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-13374 REALTY INCOME CORPORATION (Exact name of registrant as specified in its charter) Maryland 33-0580106 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 600 La Terraza Boulevard, Escondido, California92025-3873 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (760) 741-2111 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESoNOx There were 126,871,299 shares of common stock outstanding as of July 21, 2011. REALTY INCOME CORPORATION Form 10-Q June 30, 2011 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Item 1: Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Income 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements 17 The Company 18 Recent Developments 20 Liquidity and Capital Resources 23 Results of Operations 28 Funds from Operations Available to Common Stockholders (FFO) 35 Adjusted Funds from Operations Available to Common Stockholders (AFFO) 36 Property Portfolio Information 37 Impact of Inflation 43 Impact of Recent Accounting Pronouncements 43 Other Information 43 Item 3: Quantitative and Qualitative Disclosures About Market Risk 43 Item 4: Controls and Procedures 45 PART II.OTHER INFORMATION Item 1A: Risk Factors 45 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 6: Exhibits 46 SIGNATURE 48 1 Table of contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements REALTY INCOME CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2011 and December 31, 2010 (dollars in thousands, except per share data) ASSETS (unaudited) Real estate, at cost: Land $ $ Buildings and improvements Total real estate, at cost Less accumulated depreciation and amortization ) ) Net real estate held for investment Real estate held for sale, net Net real estate Cash and cash equivalents Accounts receivable, net Goodwill Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Distributions payable $ $ Accounts payable and accrued expenses Other liabilities Line of credit payable Mortgages payable, net Notes payable Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock and paid in capital, par value $1.00 per share, 20,000,000 shares authorized, 13,900,000 shares issued and outstanding in 2011 and 2010 Common stock and paid in capital, par value $1.00 per share, 200,000,000 shares authorized, 126,865,242 and 118,058,988 shares issued and outstanding as of June 30, 2011 and December 31, 2010, respectively Distributions in excess of net income ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. 2 Table of contents REALTY INCOME CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME For the three and six months ended June 30, 2011 and 2010 (dollars in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, REVENUE Rental $ Other Total revenue EXPENSES Depreciation and amortization Interest General and administrative Property Income taxes Total expenses Income from continuing operations Income from discontinued operations: Real estate acquired for resale by Crest Real estate held for investment Total income from discontinued operations Net income Preferred stock cash dividends ) Net income available to common stockholders $ Amounts available to common stockholders per common share: Income from continuing operations: Basic $ Diluted $ Net income: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted The accompanying notes to consolidated financial statements are an integral part of these statements. 3 Table of contents REALTY INCOME CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ended June 30, 2011 and 2010 (dollars in thousands)(unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to net income: Depreciation and amortization Income from discontinued operations: Real estate acquired for resale ) ) Real estate held for investment ) ) Gain on sale of land ) Amortization of share-based compensation Cash provided by discontinued operations: Real estate acquired for resale Real estate held for investment Collection of notes receivable by Crest 72 68 Change in assets and liabilities: Accounts receivable and other assets Accounts payable, accrued expenses and other liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of income producing investment properties ) ) Proceeds from the sales of real estate: Continuing operations Discontinued operations Restricted escrow deposits ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Cash distributions to common stockholders ) ) Cash dividends to preferred stockholders ) ) Borrowings under line of credit Payments on line of credit ) ) Proceeds from common stock offering, net Proceeds from bonds issued, net of financing costs of $9,915 Proceeds from notes issued, net of financing costs of $3,740 Proceeds from dividend reinvestment and stock purchase plan, net Other items ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ For supplemental disclosures, see note 13. The accompanying notes to consolidated financial statements are an integral part of these statements. 4 Table of contents REALTY INCOME CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (unaudited) 1. Management Statement The consolidated financial statements of Realty Income Corporation ("Realty Income", the "Company", "we", "our" or "us") were prepared from our books and records without audit and include all adjustments (consisting of only normal recurring accruals) necessary to present a fair statement of results for the interim period presented. Certain of the 2010 balances have been reclassified to conform to the 2011 presentation. Readers of this quarterly report should refer to our audited consolidated financial statements for the year ended December 31, 2010, which are included in our 2010 Annual Report on Form 10-K, as certain disclosures that would substantially duplicate those contained in the audited financial statements have not been included in this report. At June 30, 2011, we owned 2,523 properties, located in 49 states, containing over 24.6million leasable square feet, along with three properties owned by our wholly-owned taxable REIT subsidiary, Crest Net Lease, Inc., or Crest. Crest was created to buy and sell properties, primarily to individual investors who are involved in tax-deferred exchanges under Section 1031 of the Internal Revenue Code of 1986, as amended, or the Code. 2. Summary of Significant Accounting Policies and Procedures and Recent Accounting Pronouncements A.The accompanying consolidated financial statements include the accounts of Realty Income, Crest, and other entities for which we make operating and financial decisions (i.e., control), after elimination of all material intercompany balances and transactions. All of Realty Income's subsidiaries are wholly-owned. We have no unconsolidated or off-balance sheet investments in variable interest entities. B.We have elected to be taxed as a real estate investment trust, or REIT, under the Code. We believe we have qualified and continue to qualify as a REIT. Under the REIT operating structure, we are permitted to deduct distributions paid to our stockholders and generally will not be required to pay federal corporate income taxes on such income. Accordingly, no provision has been made for federal income taxes in the accompanying consolidated financial statements, except for the federal income taxes of Crest, which are included in discontinued operations. The income taxes recorded on our consolidated statements of income represent amounts paid by Realty Income for city and state income and franchise taxes. C.We recognize an allowance for doubtful accounts relating to accounts receivable for amounts deemed uncollectible. We consider tenant specific issues, such as financial stability and ability to pay rent, when determining collectability of accounts receivable and appropriate allowances to record.The allowance for doubtful accounts was $1.1 million at June 30, 2011 and December 31, 2010. June 30, December 31, D.Other assets consist of the following (dollars in thousands) at: Value of in-place and above market leases, net $ $ Deferred bond financing costs, net Notes receivable issued in connection with Crest property sales Prepaid expenses Restricted escrow deposits Credit facility origination costs, net Corporate assets, net of accumulated depreciation and amortization Deferred financing costs on assumed mortgages payable, net Other items $ $ 5 Table of contents June 30, December 31, E.Distributions payable consist of the following declared distributions (dollars in thousands) at: Common stock distributions $ $ Preferred stock dividends $ $ June 30, December 31, F.Accounts payable and accrued expenses consist of the following (dollars in thousands) at: 2011 2010 Bond interest payable $ $ Other items $ $ June 30, December 31, G.Other liabilities consist of the following (dollars in thousands) at: Rent received in advance $ $ Security deposits Value of in-place below-market leases, net $ $ H. Goodwill is tested for impairment during the second quarter of each year as well as when events or circumstances occur indicating that our goodwill might be impaired. During our test for impairment of goodwill during the second quarters of 2011 and 2010, we determined that the estimated fair values of our reporting units exceeded their carrying values. We did not record any impairment on our existing goodwill in 2011 or 2010. I.Impact of Recent Accounting Pronouncements In May 2011, the Financial Accounting Standards Board issued Accounting Standards Update, or ASU, No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. Effective for periods beginning after December 15, 2011, ASU No. 2011-04 clarifies how a principal market is determined, addresses the fair value measurement of instruments with offsetting market or counterparty credit risks and the concept of valuation premise and highest and best use, extends the prohibition on blockage factors to all three levels of the fair value hierarchy, and requires additional disclosures. ASU No. 2011-04 will apply only to our disclosures in note 8 related to the fair value of assets and liabilities and is not expected to have a significant impact on our footnote disclosures. 3.Investments in Real Estate We acquire the land, buildings and improvements that are necessary for the successful operations of retail and other commercial enterprises. A.During the first six months of 2011, we invested $364.2million in 36 new properties, and properties under development, with an initial weighted average contractual lease rate of 7.6%. These 36 new properties, and properties under development, are located in 19 states, contain over 3.4 million leasable square feet, and are 100% leased with an average lease term of 15.5 years. The initial weighted average contractual lease rate is computed by dividing the estimated aggregate base rent for the first year of each lease by the estimated total cost of the properties. Acquisition transaction costs of $913,000 were recorded to "general and administrative" expense on our consolidated statement of income, for the six months ended June 30, 2011. 6 Table of contents In March 2011, we announced the signing of definitive purchase agreements to acquire 33 single-tenant retail, distribution, office and manufacturing properties for approximately $544 million.Included in the $364.2 million invested, during the first six months of 2011, is $336.2 million invested in 22 of the 33 properties.In aggregate, the33 properties to be acquired, in connection with this previously announced transaction, will be located in 17 different states and consist of approximately 3.8 million square feet of leasable space. The majority of the lease revenue from these single-tenant properties will be generated from investment grade tenants, or their operating subsidiaries, in 11 different industries. The average remaining lease term of these properties will be over 11 years and all of the properties have in-place leases. In comparison, during the first six months of 2010, we invested $289.0million in 21 new properties with an initial weighted average contractual lease rate of 7.6%. These 21 properties are located in seven states, contain over 501,000 leasable square feet, and are 100% leased with an average lease term of 19.2 years. Acquisition transaction costs of $88,000 were recorded to "general and administrative" expense on our consolidated statement of income, for the six months ended June 30, 2010. During the first six months of 2011, we capitalized costs of $1.9 million on existing properties in our portfolio, consisting of $649,000 for re-leasing costs and $1.2 million for building and tenant improvements. In comparison, during the first six months of 2010, we capitalized costs of $1.6 million on existing properties in our portfolio, consisting of $636,000 for re-leasing costs and $966,000 for building and tenant improvements. B.During the first six months of 2011 and 2010, Crest did not invest in any new properties. Crest’s property inventory, which is classified as held for investment, consisted of three properties with a net book value of $2.9 million at June 30, 2011 and $3.0 million at December 31, 2010. C.Of the $364.2 million invested by us in the first six months of 2011, approximately $336.2 million was used to acquire 22 properties with existing leases. Associated with these 22 properties, we recorded $64.5 million as the intangible value of the in-place leases, $18.6 million as the intangible value of above-market leases and $1.9 million as the intangible value of below-market leases. The value of the in-place and above-market leases are recorded to "other assets" on our consolidated balance sheet, and the value of the below-market leases are recorded to "other liabilities" on our consolidated balance sheet. The value of the in-place leases is amortizedas "depreciation and amortization" expense, while the value of the above-market and below-market leases is amortizedas "rental" revenue on our consolidated statements of income. All of these amounts are amortized over the life of the respective leases. 4.Credit Facility In December 2010, we entered into a $425 million revolving, unsecured credit facility that replaced our previous $355 million acquisition credit facility that was scheduled to expire in May 2011. The initial term of the credit facility expires in March 2014 and includes two, one-year extension options. Under this credit facility, our investment grade credit ratings provide for financing at the London Interbank Offered Rate, commonly referred to as LIBOR, plus 185 basis points with a facility commitment fee of 35 basis points, for all-in drawn pricing of 220 basis points over LIBOR. The borrowing rate is not subject to an interest rate floor or ceiling. We also have other interest rate options available to us. Our credit facility is unsecured and, accordingly, we have not pledged any assets as collateral for this obligation. As a result of entering into our current credit facility, we incurred credit facility origination costs of $4.2million that were classified as part of "other assets" on our consolidated balance sheet at December 31, 2010.At June 30, 2011, the balance of these credit facility origination costs was $3.5million, which is being amortized over the remaining term of the credit facility. 7 Table of contents The average borrowing rate on our credit facility during the first six months of 2011 was 2.1% and, during the first six months of 2010, was 1.3%. Our borrowing rate at June 30, 2011 was 2.0%, and at June 30, 2010 was 1.3%. Our current and prior credit facilities are subject to various leverage and interest coverage ratio limitations. We are and have been in compliance with these covenants. 5.Notes Payable A. General Our senior unsecured notes consist of the following at June 30, 2011 and December 31, 2010, sorted by maturity date (dollars in millions): June 30, December 31, 2010 5.375% notes, issued in March 2003 and due in March 2013 $ $ 5.5% notes, issued in November 2003 and due in November 2015 5.95% notes, issued in September 2006 and due in September 2016 5.375% notes, issued in September 2005 and due in September 2017 6.75% notes, issued in September 2007 and due in August 2019 5.75% notes, issued in June 2010 and due in January 2021 5.875% bonds, $100 issued in March 2005 and $150 issued in June 2011, both due in March 2035 $ $ B. Re-opening of Unsecured Bonds due 2035 In June 2011, we re-opened our 5.875% senior unsecured bonds due 2035, or the 2035 Bonds, and issued $150.0 million in aggregate principal amount of these 2035 Bonds. The price to the investor for the 2035 Bonds was 94.578% of the principal amount for an effective yield of 6.318%. The 2035 Bonds constituted an additional issuance of, and a single series with, the $100 million in aggregate principal amount of 5.875% senior unsecured bonds that we issued in March 2005. The net proceeds of approximately $140.1 million will be used to fund a portion of our previously announced property acquisitions aggregating approximately $544 million. C. Note Issuance In June 2010, we issued $250.0 million in aggregate principal amount of 5.75% senior unsecured notes due January 2021, or the 2021 Notes. The price to the investor for the 2021 Notes was 99.404% of the principal amount for an effective yield of 5.826%. The net proceeds of approximately $246.3 million from this offering were used to repay borrowings under our acquisition credit facility, which were incurred to finance the acquisition of our properties under triple-net lease agreements with Diageo Chateau & Estates Wine Company and guaranteed by Diageo plc. 6. Mortgages Payable As part of the $364.2 million invested in new properties during the first six months of 2011, we assumed $58.6 million of mortgages payable to third-party lenders. These mortgages are secured by the properties on which the debt was placed and are non-recourse. We expect to pay off the mortgages as soon as prepayment penalties and costs make it economically feasible to do so. We intend to continue our policy of primarily identifying property acquisitions that are free from mortgage indebtedness. In aggregate, net premiums totaling $957,000 were recorded upon assumption of the mortgages at the time of the respective property acquisition to account for above-market interest rates. Amortization of these net premiums is recorded as a reduction to interest expense over the remaining term of the respective notes, using a method that approximates the effective-interest method. These mortgages contain customary covenants, such as limiting our ability to further mortgageeach applicable property or to discontinue insurance coverage, without the prior consent of the lender. 8 Table of contents As a result of assuming these mortgages payable, we incurred deferred financing costs of $592,000 that were classified as part of "other assets" on our consolidated balance sheet at June, 30, 2011, and are being amortized over the remaining term of the mortgages. The following is a summary of our mortgages payable as of June 30, 2011 (principal balance, unamortized premiums (discounts) and mortgage payable balances in thousands): Tenant Name Stated Interest Rate(1) Effective Interest Rate Maturity Date(2) Principal Balance(2) Unamortized Premium (Discount) Mortgage Payable Balance Aviall Services, Inc.(3) % % 12/1/13 $ $ $ Aviall Services, Inc.(3) % % 9/1/14 T-Mobile USA, Inc. % % 5/6/14 MeadWestvaco Corporation % % 6/10/15 ) $ $ $ (1) With the exception of the MeadWestvaco Corporation mortgage, the mortgages are at fixed interest rates.The MeadWestvaco Corporation mortgage is at a floating variable interest rate calculated as the sum of the current 1 month LIBOR plus 4.50%, not to exceed an all-in interest rate of 5.5%, based on an interest rate novation agreement entered in connection with this mortgage. (2) The mortgages generally require monthly payments, with a principal payment due at maturity. (3) There are two mortgages associated with one property occupied by Aviall Services, Inc. 7. Issuance of Common Stock In March 2011, we issued 8,625,000 shares of common stock at a price of $34.81 per share. After underwriting discounts and other offering costs of approximately $14.6 million, the net proceeds of approximately $285.6 million were used to fund a substantial portion of the previously announced property acquisitions aggregating approximately $544 million. 8. Fair Value of Financial Assets and Liabilities Fair value is defined as the price that would be received from the sale of an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure for assets and liabilities measured at fair value requires allocation to a three-level valuation hierarchy. This valuation hierarchy is based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date. Categorization within this hierarchy is based upon the lowest level of input that is significant to the fair value measurement. We believe that the carrying values reflected in our consolidated balance sheets reasonably approximate the fair values for cash and cash equivalents, accounts receivable, escrow deposits, and all liabilities, due to their short-term nature, except for our notes receivable issued in connection with property sales and our senior notes payable, which are disclosed below (dollars in millions). Our mortgages payable, that were assumed during the second quarter of 2011, were recorded at their estimated fair values, which reflects the amounts reported on our consolidated balance sheet. Carrying value per Estimated At June 30, 2011 balance sheet fair value Notes receivable issued in connection with Crest property sales $ $ Notes payable $ $ Carrying value per Estimated At December 31, 2010 balance sheet fair value Notes receivable issued in connection with Crest property sales $ $ Notes payable $ $ 9 Table of contents The estimated fair value of our notes receivable, issued in connection with property sales, has been calculated by discounting the future cash flows using an interest rate based upon the current 5-year or 7-year Treasury yield curve, plus an applicable credit-adjusted spread. The notes receivable were issued in connection with the sale of three Crest properties. Payments to us on these notes receivable are current and no allowance for doubtful accounts has been recorded for them. The estimated fair value of our senior notes payable is based upon indicative market prices and recent trading activity of our notes payable. 9.Gain on Sales of Investment Properties During the second quarter of 2011, we sold six investment properties for $3.3 million, which resulted in a gain of $1.1 million. During the first six months of 2011, we sold nine investment properties for $4.4 million, which resulted in a gain of $1.2 million. The results of operations for these properties have been reclassified as discontinued operations. Additionally, during the second quarter of 2011, we sold excess land from three properties for $675,000, which resulted in a gain of $155,000. This gain is included in "other revenue" on our consolidated statement of income for the three and six months ended June 30, 2011, because this excess land was associated with properties that continue to be owned as part of our core operations. In comparison, during the second quarter of 2010, we sold seven investment properties and excess land from one property for a total of $6.0 million, which resulted in a gain of $1.7 million. During the first six months of 2010, we sold ten investment properties and excess land from one property for $7.8 million, which resulted in a gain of $2.4 million. The results of operations for these properties have been reclassified as discontinued operations. During the first six months of 2011 and 2010, Crest did not sell any properties. 10.Discontinued Operations We review long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. An impairment is recorded if estimated future operating cash flows (undiscounted and without interest charges) plus estimated disposition proceeds (undiscounted) are less than the current book value of the property. Key factors that we use in this analysis include: projected rental rates, capital expenditures and property sales capitalization rates. Additionally, a property classified as held for sale is carried at the lower of carrying cost or estimated fair value, less estimated cost to sell. For the second quarter of 2011, Realty Income recorded a provision for impairment of $10,000 on one property, which was classified as held for sale at June 30, 2011. For the second quarter of 2010, Realty Income recorded a provision for impairment of $53,000 on one property, which was sold in the second quarter of 2010. For the first six months of 2011, provisions for impairment of $210,000 were recorded by Realty Income on three properties, one of which was sold in March and two of which are classified as held for sale at June 30, 2011. For the first six months of 2010, provisions for impairment of $87,000 were recorded by Realty Income on two properties, both of which were sold in the second quarter of 2010. For the first six months of 2011 and 2010, no provisions for impairment were recorded by Crest. Operations from ten investment properties classified as held for sale at June 30, 2011, plus properties sold in 2011 and 2010 are reported as discontinued operations. Their respective results of operations have been reclassified as "income from discontinued operations, real estate held for investment" on our consolidated statements of income. We do not depreciate properties that are classified as held for sale. 10 Table of contents No debt was assumed by buyers of our investment properties, or repaid as a result of our investment property sales, and we do not allocate interest expense to discontinued operations related to real estate held for investment. We allocate interest expense related to borrowings specifically attributable to Crest. The interest expense amounts allocated to Crest are included in "income from discontinued operations, real estate acquired for resale by Crest" on our consolidated statements of income. The following is a summary of Crest's "income from discontinued operations, real estate acquired for resale by Crest" on our consolidated statements of income (dollars in thousands): Three months ended Six months ended Crest's income from discontinued operations, real estate acquired for resale June 30, June 30, June 30, June 30, Interest revenue $ $ $ Interest expense ) General and administrative expense ) Property expenses (4
